Citation Nr: 0422656	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from July 21, 1980 to 
October 16, 1980 and from August 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for paranoid 
schizophrenia.  

In his December 2002 substantive appeal, the veteran 
requested that he be scheduled for a personal hearing before 
a Veterans Law Judge at the RO.  However, in March 2004, he 
canceled his request.  

The veteran's claim for service connection for an anxiety 
disorder, depression, and a delusional disorder was 
previously denied by the RO in September 1999, July 2000 and 
October 2000 rating decisions.  In the May 2002 rating 
decision, the RO denied service connection for paranoid 
schizophrenia.  The Board finds that all of these claims 
related to service connection for a psychiatric disability.  
See Ashford v. Brown, 10 Vet. App. 120 (1997) (changes in the 
nomenclature used in multiple claims for disability 
compensation, and the adjudication of those claims, does not 
alter the identity of the underlying disability).  Hence, 
even though the RO did not consider the claim on the basis of 
new and material evidence in the May 2002 rating decision, 
the Board has construed the issue in this manner and has 
phrased the disability as "a psychiatric disability."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In this regard, the Board acknowledges that pursuant to 
§ 7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), 
claims that were denied or dismissed as not well-grounded may 
be readjudicated as if the denial or dismissal had not been 
made if the denial was one that became final during the 
period beginning on July 14, 1999 and ending on November 9, 
2000, the date of the enactment of the VCAA.  Here, the RO 
appropriately readjudicated the claim without requiring the 
submission of new and material evidence in April and May 2001 
rating decisions.  However, the veteran did not file a timely 
appeal with regard to either of these rating decisions.  
Consequently, they became final.  

The Board has considered whether it would be appropriate to 
accept the veteran's March 2002 statement as a notice of 
disagreement with the April and May 2001 rating decisions 
because it was received within one year of notice of those 
determinations.  However, the veteran was provided a 
statement of the case on the issue on August 28, 2002, and 
his substantive appeal was only received by the RO on 
December 19, 2002.  Therefore, the appeal could not be 
considered timely because it was not received within one year 
of the date of mailing of the rating decisions or within 60 
days of the date of mailing of the statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

As noted above, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)), became law in November 2000.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Specifically, VA must notify a 
claimant of which evidence, if any, the veteran is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  Such notice has been deemed mandatory by the Court of 
Appeals for Veterans Claims (Court).  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

A review of the file reveals that the veteran has not been 
provided sufficient notification pursuant to the VCAA with 
regard to informing him specifically of the evidence he is 
required to submit in order to reopen his claim for service 
connection for a psychiatric disability.  Additionally, since 
the RO did not adjudicate the matter under the new and 
material standard, the veteran has not been appropriately 
apprised of the relevant laws and regulations that are 
applicable for claims to reopen.  Therefore, the Board 
concludes that a remand is necessary.  

Accordingly, this appeal is REMANDED to the RO for the 
following development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and any 
other applicable legal precedent.  
Specifically, the veteran should be fully 
informed of the evidence required to 
reopen the claim for service connection 
for a psychiatric disability, and advised 
of the division of responsibilities 
between him and VA in obtaining evidence.  
He should also be advised to send any 
evidence in his possession, pertinent to 
his appeal, to VA.

2.  The RO should ensure that all 
available service medical records have 
been requested and associated with the 
claims file.  

3.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a psychiatric disability should be 
adjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
includes notice of the relevant laws and 
regulations pertaining to new and 
material evidence, and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


